

116 HR 8603 IH: Developing and Empowering our Aspiring Leaders Act of 2020
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8603IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. Hollingsworth (for himself and Mr. McAdams) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Securities and Exchange Commission to revise the definition of a qualifying investment to include an equity security issued by a qualifying portfolio company, whether acquired directly from the company or in a secondary acquisition, for purposes of the exemption from registration for venture capital fund advisers under the Investment Advisers Act of 1940, and for other purposes.1.Short titleThis Act may be cited as the Developing and Empowering our Aspiring Leaders Act of 2020 .2.DefinitionsNot later than the end of the 180-day period beginning on the date of the enactment of this Act, the Securities and Exchange Commission shall—(1)revise the definition of a qualifying investment under paragraph (c) of section 275.203(l)–1 of title 17, Code of Federal Regulations, to include an equity security issued by a qualifying portfolio company, whether acquired directly from the company or in a secondary acquisition; and(2)revise paragraph (a) of such section to require, as a condition of a private fund qualifying as a venture capital fund under such paragraph, that the qualifying investments of the private fund are predominantly qualifying investments that were acquired directly from a qualifying portfolio company.